Citation Nr: 0010312	
Decision Date: 04/18/00    Archive Date: 04/28/00

DOCKET NO.  96-09 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for dysthymic disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from March 1983 to March 
1995.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an a September 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas, (RO) which granted service connection for 
dysthymic disorder and rated it 10 percent disabling.  

This case was before the Board in February 1998, at which 
time the claim for a higher rating for dysthymic disorder was 
remanded.  A December 1999 rating decision granted a 30 
percent rating for dysthymic disorder, effective from the day 
after the veteran's discharge from service, March 3, 1995.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that on a claim for an original or an 
increased rating, the appellant will generally be presumed to 
be seeking the maximum benefit allowed by law or regulations, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  The Court further held 
that, where a claimant has filed a notice of disagreement as 
to an RO decision assigning a particular rating, a subsequent 
RO decision awarding a higher rating, but less than the 
maximum available benefit, does not abrogate the appeal.  Id.  
Since the diagnostic criteria for dysthymic disorder include 
evaluations greater than 
30 percent, the veteran's appeal remains before the Board.  

The case is again before the Board for final appellate 
review.  


FINDINGS OF FACT

1.  The veteran's dysthymic disorder is productive of no more 
than a definite inability to establish or maintain effective 
or wholesome relationships with people and/or definite 
industrial impairment under the rating criteria in effect 
prior to November 7,1996.

2.  The veteran's dysthymic disorder is productive of no more 
than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, with general 
satisfactory functioning under the rating criteria effective 
November 7, 1996.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
dysthymic disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, § 4.132, Diagnostic Code 
9405 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9433 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Rating Evaluations

Disability evaluations are determined by the application of a 
schedule of ratings (Schedule) which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155.  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1, 4.2 (1999), which 
require the evaluation of the complete medical history of the 
veteran's condition.

When a veteran is awarded service connection for a disability 
and subsequently appeals the initial assignment of a rating 
for that disability, the claim continues to be well grounded.  
Fenderson v. West, 12 Vet. App. 119 (1999); Shipwash v. 
Brown, 
8 Vet. App. 218, 224 (1995).  In Fenderson, it was held that 
evidence to be considered es where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson v. West at 
137.

In each case, the Board must determine whether evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
fair preponderance of the evidence is against the claim, in 
which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise the 
lower rating will be assigned.  38 C.F.R. § 4.7 (1999).  All 
benefit of the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (1999).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Factual Background

During service, the veteran was treated for depression.  A 
September 1995 rating decision granted service connection for 
dysthymic disorder (claimed as depression, anxiety and 
suicidal gestures).  

VA outpatient treatment records dated in early June 1995 show 
that the veteran reported anxiety attacks.  The veteran 
appeared fairly well kempt.  He was alert and cooperative.  
His speech was spontaneous, in a somewhat low tone.  There 
was no thought disorder.  He was depressed.  His affect was 
reactive, and he was able to smile appropriately.  There were 
no gross cognitive deficits.  The assessment was recurrent 
major depression.  

VA outpatient treatment records dated later in June 1995 
indicate that the veteran described anxiety attacks in which 
he experienced a racing heart, shortness of breath, nausea, 
and tingling in his fingers.  The attacks had occurred twice 
in the past 2 weeks.  He took medication when he felt the 
onset of symptoms and this prevented the symptoms from 
becoming severe.  He also reported that the antidepressant 
medication helped, and his feelings of wanting to cry had 
decreased in the preceding 2 weeks.  His sleep and appetite 
had improved.  The veteran still had decreased energy, anger 
and feelings of isolation.  There were no suicidal or 
homicidal thoughts.  On objective examination, there was no 
obvious impairment in speech.  His predominant affect was 
sadness; the range was rather constricted, although he smiled 
at some points.  Thought production and processes were 
normal.  The veteran was oriented, and cognitive functioning 
was grossly intact.  The assessment was major depression.  

The veteran was afforded a VA psychiatric examination in July 
1995.  The examiner noted that the veteran's claims file was 
available for review.  The veteran reported feeling "down and 
empty."  Before he began taking his currently prescribed 
medication, he had difficulty falling asleep and staying 
asleep.  With medication, he slept only about 4 hours at 
night.  While he stated that he did not feel sleepy, he 
reported that he had "no motivation."  He had thoughts of 
hurting himself but not of killing himself.  The veteran had 
been employed selling lawn mower parts for the preceding 6 
weeks; he worked from 7:30 AM to 7:00 PM.  On going home, he 
did nothing other than necessary chores.  

Mental status examination showed that the veteran was alert 
and cooperative.  The content of his speech was relevant and 
goal directed.  His mood was sad and anhedonic.  His affect 
was constricted and depressed.  He was oriented for time, 
place and person.  He registered 3 items immediately, and 
recalled all 3 items at 
3 minutes.  Other testing was nonrevealing.  The diagnostic 
impression was dysthymic disorder, late onset.  The Global 
Assessment of Functioning (GAF) score (current and past year) 
was 65.    

VA outpatient treatment records dated in August 1995 show 
that the veteran was employed as a salesman.  Some 
improvement in his mood was reported.  Mental status 
examination revealed that the veteran was alert, with a clear 
sensorium.  He related well.  His speech was of decreased 
volume.  His affect was dysphoric/stable.  He was 
coherent/goal-directed.  Suicidal impulses were denied on 
direct questioning.  He was fully oriented.  Some insight was 
shown.  Judgment was intact to formal testing.  Later that 
month, the veteran reported doing "fairly well."  Mood was 
described as "pretty good."  He was helping out his parents 
and he stated that he was enjoying feeling "needed."  The 
assessment was major depression, in partial remission.  

The veteran was hospitalized at a private facility in October 
1998 for issues related to grief and loss.  At discharge, the 
Axis I diagnoses were major depression; posttraumatic stress 
disorder and history of alcohol abuse.  The veteran was 
considered stable on discharge.  

The veteran presented testimony before a member of the Board 
in November 1998.  The veteran stated that the problems that 
he had because of his service-connected disability were 
depression and anxiety.  He testified that those symptoms led 
to the recent loss of his job and relationships.  He reported 
that he had crying spells about once or twice a week.  
Hearing transcript, (T.), 3.  

The veteran was afforded a VA examination in November 1999.  
It was noted that the veteran currently worked at a print 
shop.  The examiner noted that the veteran's claims folder 
was available for review as well as his electronic chart of 
VA treatment records.  When asked about his current 
psychiatric status, the veteran responded that he was 
depressed and anxious.  He stated that if a place is too 
crowded or noisy, he became upset.  He reported that he 
became very upset in 1998 and was hospitalized after his 
partner attempted suicide.  He also described how he gets 
into a panic state when hearing about the police because he 
had previously worked as a dispatcher for them but they had 
fired him.  

The examiner recorded the incident involving the veteran's 
brother in the early 1990's in which the veteran's sister-in-
law was killed, and his brother was convicted of second-
degree murder.  After he had lost his job as a dispatcher for 
the police, the veteran worked at a lawn mower shop.  Since 
then, he changed jobs to work at a print shop where he worked 
from Monday through Friday and every other Saturday.  The 
veteran indicated that he liked the job.  He otherwise did 
not leave his home unless he had to.  He had no friends and 
he did not attend church.  

On a symptom review, the veteran stated that he was miserable 
most of the time.  In order to contain his excessive anxiety, 
he "numbed" himself down to the point of being unable to feel 
anything.  The veteran reported that he slept no more than 3-
4 hours a night.  His concentration was described as poor.  
Several times during the interview, he appeared to be 
hyperventilating and on the verge of vomiting.  He denied any 
overt suicidal ideations but he had frequent urges to cut 
himself.  

On mental status examination, the veteran was neatly groomed 
and casually dressed.  He was cooperative.  He had some 
disfluency of speech dependent on his modifications in 
breathing; he would gasp and hold his breath and he appeared 
to be hyperventilating.  Mood was moderate to severely 
anxious and depressed.  The veteran's affect was limited to a 
negative affect, labile and markedly reactive.  Thought 
processes were coherent.  He was without signs and symptoms 
of a psychotic process.  He was without any specific ideas, 
intentions or plans of harming himself or others.  

The Axis I diagnoses were major depressive disorder, 
recurrent, and alcohol dependence in sustained remission.  
The Axis II diagnosis was borderline personality disorder.  
The Axis IV diagnosis was chronic mental illness.  The 
Axis V Global Assessment of Functioning score was 55.  Before 
providing an opinion, the examiner again noted that he has 
reviewed all available evidence, including the veteran's 
current information from his electronic progress notes.  The 
examiner's opinion was that the veteran's principal diagnosis 
affecting his ability to function was the nonservice-
connected borderline personality disorder; he indicated what 
symptoms pertained to that disorder.  He recorded that the 
veteran also had a service-connected major depressive 
disorder (formerly entitled dysthymic disorder), which was 
characterized by a depressed mood of more than 2 weeks' 
duration and marked diminished interest in most of his 
activities, difficulty sleeping, feelings of tiredness, 
feelings of worthlessness, and complaints of difficulty 
thinking and concentrating.  The veteran's symptoms of 
anxiety could also be subsumed under the diagnosis of major 
depressive disorder.  

The examiner's opinion was that the veteran's affective 
instability from his personality disorder significantly 
impaired his ability regarding relationships and efficiency.  
The examiner noted that in spite of his subjective 
discomfort, the veteran has been employed, and he has not 
lost a significant amount of time from work in the past year 
due to psychiatric symptoms.  

Criteria

38 C.F.R. § 4.132, the VA Schedule of Ratings for Mental 
Disorders, was amended and redesignated as 38 C.F.R. § 4.130, 
effective November 7, 1996, during the pendency of the 
veteran's appeal.  Consistent with the Court's decision in 
Karnas v. Derwinski, 1 Vet. App. 308, the Board will discuss 
the veteran's psychiatric disability with consideration of 
the criteria effective both prior and subsequent to 
November 7, 1996.  

With respect to psychiatric disability, before November 7, 
1996, VA regulations provided that the severity of a 
psychiatric disorder was premised upon actual symptomatology, 
as it affected social and industrial adaptability.  38 C.F.R. 
§ 4.130 (1996).  Two of the most important determinants were 
time lost from gainful employment and decrease in work 
efficiency.  Id.

The pre-November 7, 1996, schedular criteria for dysthymic 
disorder provide for a 30 percent evaluation where there is 
definite impairment in the ability to establish or maintain 
effective or wholesome relationships with people and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  38 C.F.R. § 
4.132, Diagnostic Code 9411 (1996).  A 50 percent evaluation 
is warranted where the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired and by reason of the psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation is warranted where the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent evaluation is warranted 
where the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community: there is evidence of totally incapacitating 
psychoneurotic symptoms bordering on the gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior and where 
the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9405.

The Court has stated that the word "definite" as used in 
the old schedular criteria for a 30 percent evaluation, is a 
qualitative term rather than a quantitative term.  Hood v. 
Brown, 4 Vet. App. 301, 303 (1993).  However, the degree of 
impairment, which would lead to an award at the 30 percent 
level, can be quantified.  Cox v. Brown, 6 Vet. App. 459, 461 
(1994).  In a precedent opinion, dated November 9, 1993, the 
VA General Counsel concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  "Definite" represents a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large."  VAOPGCPREC 9-93 (November 9, 
1993).  VA, including the Board, is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 
7104(c) (West 1991); 38 C.F.R. § 3.101 (1999).  

Words such as "considerable" and "severe" are not defined 
in the Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just."  38 C.F.R. 4.6 
(1999).  It should also be noted that use of terminology such 
as "severe" by VA examiners and others, although evidence 
to be considered by the Board, is not dispositive of an 
issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. § 7104 
(West 1991); 38 C.F.R. §§ 4.2, 4.6 (1999).

Effective November 7, 1996, 38 C.F.R. § 4.130, provides for a 
30 percent disability rating when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment or abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  A 70 percent 
evaluation is warranted where there is occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood; 
suicidal ideation; obsessional rituals which interfere with 
routine activities; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.  A 100 
percent evaluation is warranted where there is evidence of 
total occupational and social impairment due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

The Court has also held that global assessment of functioning 
scores between 
55 and 60 indicate only "moderate difficulty in social, 
occupational, or school functioning."  See Carpenter v. 
Brown, 8 Vet. App. 243 (1995).  

Analysis

The veteran primarily complains of symptomatology that 
includes sleep disturbance, anxiety, and depression.  The 
assigned 30 percent disability rating contemplates 
occupational and social impairment manifested by an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks with 
satisfactory general functioning, recognizing symptoms such 
as a depressed mood, anxiety and chronic sleep impairment, as 
defined under the new criteria.  Per the old criteria, the 30 
percent evaluation contemplates a definite (less than rather 
large) impairment in the ability to establish or maintain 
effective or wholesome relationship with people, and there is 
reduced efficiency and reliability, flexibility and 
initiative due to psychiatric symptoms so as to produce 
definite industrial impairment.  

The Board has carefully considered the 50 percent and greater 
criteria under both the old and the new mental disorders 
regulations.  However, the preponderance of the competent and 
probative evidence in this case is against assignment of 
greater than a 30 percent evaluation the veteran's service-
connected psychiatric disability.

First, with respect to the new criteria, the contemporary 
medical evidence is negative for probative indications of any 
memory loss or evidence of circumstantial, circumlocutory or 
stereotyped speech, difficulty in understanding complex 
commands because of the service-connected disability, 
impairment of short- and long-term memory or any impairment 
of judgment or abstract thinking.  In fact, the veteran 
demonstrates a good level of cognitive abilities, intact 
judgment, and essentially normal speech responses and thought 
processes.  The competent evidence also fails to demonstrate 
obsessional rituals, spatial disorientation, unprovoked 
periods of violence or difficulties with impulse control, 
personal neglect, persistent delusions or hallucinations, 
grossly inappropriate behaviors, any inability to perform the 
activities of daily living, disorientation or memory loss as 
to the veteran's own personal information.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Rather, the veteran reports, 
and/or medical evidence reflects, that the veteran does not 
demonstrate most of the symptom criteria listed in the higher 
percentage evaluations under the new code.  

The examiner in November 1999, who had the benefit of a full 
review of all of the veteran's records, distinguished between 
the symptoms of the veteran's personality disorder and his 
service-connected dysthymic disorder.  Under 38 C.F.R. § 4.14 
(1999), the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation...is to be avoided [in rating service-
connected disability].  The Board otherwise notes that a 
personality disorder is not a disease or injury within the 
meaning of applicable legislation for the payment of 
compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9 (1999).  
When the examiner noted the manifestations of the service-
connected aspect of the veteran's mental disability, the 
symptoms encompassed in the criteria for a 50 percent 
evaluation were generally not described.  While the record 
discloses that the veteran does have disturbance of mood or 
motivation, the examiner also pointed out that the veteran 
was effective in maintaining his employment, without a loss 
of time from work.  The self-mutilating behavior was linked 
to the personality disorder by the November 1999 examiner.  
Accordingly, a higher rating under the new criteria is not in 
order.   

With respect to the pre-November 7, 1996, schedular criteria 
for the service-connected psychiatric disorder, the record 
fails to establish that the veteran's ability to foster or 
maintain effective or favorable relationships with people is 
considerably impaired or that by reason of psychoneurotic 
symptoms, his reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment to warrant the assignment of a 50 percent 
evaluation, or of severe or total industrial impairment to 
warrant a 70 or 100 percent evaluation.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  As noted above, such terms have 
been defined by the Court, with definite impairment, as 
required for a 30 percent evaluation, meaning more than 
moderate but less than rather large.  In this case, the 
characterizations of the veteran's disability assigned by 
competent medical professionals are consistent in showing 
that his resulting social and industrial impairment in no 
more than moderate.  In July 1995, the examiner opined that 
the veteran's dysthymic disorder produced a GAF score of 65.  
As noted above, GAF scores between 55 and 60 indicate only 
"moderate difficulty in social, occupational, or school 
functioning."  See Carpenter v. Brown, 8 Vet. App. 243 
(1995).  A GAF score of 65 shows a better degree of 
functioning.  Thus, this score clearly does not meet the 
threshold of more than moderate disability, but rather more 
closely supports the conclusion that the veteran's 
symptomatology warrants assignment of no more than a 30 
percent evaluation.

The veteran's GAF score in November 1999 was lower at 55.  
The examiner provided this score following a review of all 
pertinent records and an examination of the veteran.  Thus, 
this report with conclusions is of high probative value.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
Additionally, the examiner distinguished the effects of 
symptoms of the nonservice-connected personality disorder 
from the service-connected major depression.  Even so, the 
GAF score of 55 still encompasses "moderate difficulty in 
social, occupational, or school functioning."  Carpenter, 
supra.  In sum, the record does not provide a basis for a 
rating higher than the currently assigned 30 percent.   

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability." (emphasis added).  The 
percentage ratings contained in the Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases incurred during 
military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155.  In this case, the veteran 
is shown to consistently work at least 40 hours per week, and 
it was noted on examination that his psychiatric disorder did 
not affect his working ability.  

In sum, the veteran has, despite his disability, been able to 
maintain employment for many years.  The preponderance of the 
medical evidence is consistent in finding the veteran's 
disability to be moderate in degree and not more nearly 
approximating a greater degree of severity as required for a 
higher evaluation under the old or new criteria.  Issues of 
medical diagnosis or causation require competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
The veteran has provided his testimony and assertions 
regarding his symptoms.  The record does not reflect that the 
veteran possesses a recognized degree of medical knowledge 
that would render his own opinions on the subject of the 
origins of these manifestations competent.  Certainly, his 
own assertions are not sufficient to outweigh the multiple 
reports from competent medical professionals that his 
service-connected psychiatric disability results in no more 
than moderate impairment.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In conclusion, the above-cited findings are consistent with 
no more than the assignment of a 30 percent evaluation under 
the criteria effective prior and subsequent to 
November 7, 1996.  The Board emphasizes that the evidence in 
this case is not so evenly balanced as to require application 
of the provisions of 38 U.S.C.A. § 5107(b); rather, a 
preponderance of the evidence being against the veteran's 
claim, an increased evaluation for service-connected 
dysthymic disorder must be denied.

The Board notes that this appeal for a higher rating stemmed 
from an initial rating determination that had granted service 
connection.  In such situations, the concept of "staged 
ratings" may be applicable.  Fenderson v. West, 12 Vet. App. 
119 (1999).  In this case, the RO did not specifically 
discuss staged ratings.  However, the Board finds that 
resolution of this appeal does not harm the veteran or his 
due process rights.  Initially, the RO did set forth what 
criteria were necessary for a higher rating, and the veteran 
had the opportunity to present evidence and testimony with 
regard to the pertinent criteria.  Additionally, for the 
reasons discussed above, a rating higher than 30 percent is 
not warranted at any time after service separation, and the 
Board finds that the 30 percent rating properly commences as 
of the grant of service connection.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  



ORDER

An evaluation in excess of 30 percent for service-connected 
dysthymic disorder is denied.


		
	M. Sabulsky
	Member, Board of Veterans' Appeals

